******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     EDWARD J. O’HARA v. JANE M. MACKIE
                 (AC 35648)
          DiPentima, C. J., and Alvord and Schaller, Js.
         Argued April 8—officially released July 8, 2014

  (Appeal from Superior Court, judicial district of
           Stamford-Norwalk, Emons, J.)
  Edward J. O’Hara, self-represented, the appellant
(plaintiff).
 Barbara M. Schellenberg, with whom, on the brief,
was Richard L. Albrecht, for the appellee (defendant).
                         Opinion

   PER CURIAM. The self-represented plaintiff, Edward
J. O’Hara, appeals from the judgment of the trial court
dissolving his marriage to the defendant, Jane M.
Mackie. The plaintiff claims that the court abused its
discretion in (1) denying his application for the issuance
of a subpoena; (2) excluding medical documents from
evidence; (3) refusing to hear his motion for attorney’s
fees; (4) refusing to award him alimony; and (5) sealing
medical documents.1 We affirm the judgment of the
trial court.
  The following facts and procedural history are rele-
vant to this appeal. The parties were married in 2007.
On July 18, 2012, the plaintiff filed a complaint seeking
dissolution of the marriage. On July 31, 2012, the defen-
dant filed a cross complaint seeking dissolution of the
marriage. On August 10, 2012, the plaintiff amended his
complaint and sought an annulment of the marriage.
Following a trial, the court rendered judgment dissolv-
ing the marriage in accordance with the defendant’s
cross complaint and issued various orders. This appeal
followed. Additional facts will be set forth as necessary.
                            I
  The plaintiff’s first claim is that the court erred in
denying his application for a subpoena. Applying the
abuse of discretion standard of review, we reject this
claim. See Clark v. Clark, 130 Conn. App. 786, 789, 26
A.3d 640 (2011).
   The plaintiff filed an application for the issuance of
a subpoena in which he sought permission to subpoena
the defendant as a witness, and an order requiring her
to bring ‘‘[a]ll records concerning examinations and test
for venereal diseases with Dr. Patricia Y. Allen or Drs.
Marks & Ellis, NYC,’’ to trial. The court denied the
application without explanation.
  Under Practice Book § 7-19, a ‘‘judge shall conduct
an ex parte review of the application and may direct
or deny the issuance of subpoenas as such judge deems
warranted under the circumstances, keeping in mind
the nature of the scheduled hearing and future opportu-
nities for examination of witnesses, as may be appro-
priate.’’
   We cannot say that there was an abuse of discretion
in denying the application. The defendant testified at
trial; no subpoena to ensure her presence was needed.
The records requested in the subpoena were purport-
edly those kept by two New York physicians. Thus,
as in Clark v. Clark, supra, 130 Conn. App. 791, the
information sought could have been obtained through
other more appropriate means. See Practice Book § 13-
28; Struckman v. Burns, 205 Conn. 542, 552, 534 A.2d
888 (1987).
                            II
  The plaintiff’s second claim is that the court improp-
erly excluded medical documents from evidence.
  During the trial, the plaintiff sought, over various
objections from the defendant, to have medical docu-
ments pertaining to the defendant admitted into evi-
dence. The court reviewed each document before
admitting some as full exhibits while excluding others
as duplicative, privileged medical records, unauthenti-
cated, incomplete or otherwise inadmissible.
   ‘‘Our standard of review for evidentiary matters
allows the trial court great leeway in deciding the admis-
sibility of evidence. The trial court has wide discretion
in its rulings on evidence and its rulings will be reversed
only if the court has abused its discretion or an injustice
appears to have been done. . . . The exercise of such
discretion is not to be disturbed unless it has been
abused or the error is clear and involves a misconcep-
tion of the law.’’ (Internal quotation marks omitted.)
Nweeia v. Nweeia, 142 Conn. App. 613, 626, 64 A.3d
1251 (2013).
  After careful consideration of the record, we cannot
say that the court abused its discretion with respect to
the documents that it did not admit into evidence.
                            III
  The plaintiff’s third claim is that the court erred in
refusing to hear his motion for attorney’s fees.
   On August 3, 2012, the plaintiff filed a motion for
attorney’s fees. On April 1, 2013, shortly before trial
was scheduled to commence, the court held a hearing.
During the hearing, the court determined that the
motion for attorney’s fees would require an additional
evidentiary hearing, which it did not have time to sched-
ule before trial. The court therefore proposed to address
the motion at the time of trial. The plaintiff agreed to
that proposal.
  Despite agreeing to the proposal, the plaintiff never
renewed his motion for attorney’s fees at trial. Accord-
ingly, we conclude that the court did not abuse its
discretion. See Campbell v. Campbell, 120 Conn. App.
760, 764, 993 A.2d 984 (2010) (‘‘matters involving judicial
economy, docket management or courtroom proceed-
ings . . . are particularly within the province of a trial
court’’ [internal quotation marks omitted]).
                            IV
   The plaintiff’s fourth claim is that the court abused
its discretion in refusing to award him alimony.
   Our standard of review is well established. ‘‘We will
not reverse a trial court’s rulings regarding financial
orders unless the court incorrectly applied the law or
could not reasonably have concluded as it did. . . . A
fundamental principle in dissolution actions is that a
trial court may exercise broad discretion in awarding
alimony and dividing property as long as it considers
all relevant statutory criteria. . . . In reviewing the
trial court’s decision under [an abuse of discretion]
standard, we are cognizant that [t]he issues involving
financial orders are entirely interwoven. The rendering
of judgment in a complicated dissolution case is a care-
fully crafted mosaic, each element of which may be
dependent on the other. . . . A reviewing court must
indulge every reasonable presumption in favor of the
correctness of the trial court’s action to determine ulti-
mately whether the court could reasonably conclude
as it did. . . . This standard of review reflects the
sound policy that the trial court has the opportunity to
view the parties first hand and is therefore in the best
position to assess all of the circumstances surrounding
a dissolution action, in which such personal factors
such as the demeanor and the attitude of the parties
are so significant.’’ (Internal quotation marks omitted.)
Keenan v. Casillo, 149 Conn. App. 642, 663,         A.3d
     (2014).
   General Statutes § 46b-82 governs awards of alimony.
‘‘That section requires the trial court to consider the
length of the marriage, the causes for the . . . dissolu-
tion of the marriage . . . the age, health, station, occu-
pation, amount and sources of income, vocational skills,
employability, estate and needs of each of the parties
. . . . In awarding alimony, [t]he court must consider
all of these criteria. . . . It need not, however, make
explicit reference to the statutory criteria that it consid-
ered in making its decision or make express findings
as to each statutory factor.’’ (Internal quotation marks
omitted.) Id., 664.
   On appeal, the plaintiff bases his claim for alimony
in large part on his receiving state aid. The record does
not reflect that the plaintiff received state aid. In fact,
the plaintiff neither alleged in his complaint nor pre-
sented evidence to the court that he received state aid.
Save for the defendant’s testimony, which was that nei-
ther she nor the plaintiff had received state aid, the
topic was never presented to the court. In any event,
the record supports the court’s determination with
respect to alimony. The court heard evidence that the
marriage lasted less than six years and that no children
were born of the marriage. The court also had before
it exhibits and testimony regarding the education, occu-
pation, employability and finances of the parties. On
the basis of the evidence before it, we cannot say that
the court abused its discretion in not awarding alimony
to the plaintiff.
                             V
   The plaintiff’s fifth claim is that the court abused its
discretion in sealing medical documents. We conclude
that this claim was waived and therefore decline to
afford it review.
  The following facts are relevant to our discussion of
this claim. The court excluded from evidence certain
medical documents belonging to the defendant. Those
same documents were ordered sealed. The court
explained that it was sealing the documents ‘‘for the
purpose of privacy and so that they may be preserved
for appeal.’’ The plaintiff, at first, objected to the order,
but directly after hearing the court’s explanation, stated
that he no longer had any objection to the court’s deci-
sion to seal the documents. Thus, he presumably sought
only to preserve his challenge of the documents on
admissibility grounds—which we addressed in part II
of this opinion—not on the ground that the court
improperly sealed the documents.
   ‘‘[W]aiver is [t]he voluntary relinquishment or aban-
donment—express or implied—of a legal right or
notice. . . . In determining waiver, the conduct of the
parties is of great importance. . . . When a party con-
sents to or expresses satisfaction with an issue at trial,
claims arising from that issue are deemed waived and
may not be reviewed on appeal. . . . Thus, [w]aiver
. . . involves the idea of assent, and assent is an act
of understanding.’’ (Internal quotation marks omitted.)
State v. Cancel, 149 Conn. App. 86, 100, 87 A.3d 618,
cert. denied, 311 Conn. 954,        A.3d    (2014).
  The plaintiff assented to the court’s decision to seal
the documents. We therefore conclude that he waived
any claim challenging that decision.
      The judgment is affirmed.
  1
    The plaintiff also claims that the trial court improperly ‘‘convert[ed]’’
his complaint for annulment into a complaint for dissolution. He appears
to argue that the court did not address his annulment action. The record
reflects otherwise. In rendering judgment, the court expressly rejected the
annulment action.